 184DECISIONSOF NATIONAL LABOR RELATIONS BOARDGulf Oil CorporationandLocal 715 of the International Unionof Operating Engineers,AFL-CIO.Case No. R-5848 (16-R-682).January 12, 1962DECISION AND ORDERPursuant to a Decision and Direction of Election,' an election bysecret ballot was held on October 23, 1943, among the employees of theEmployer in the appropriate Unit .2 Thereafter, on November 6,1943,Local 715 of the International Union of Operating Engineers, AFL-CIO,3 having received a majority of the valid votes cast in the election,was certified as the representative of the above-mentioned employees.Local 715 has, since its certification, and does now, represent a majorityof the employees in the bargaining unit.On September 21, 1961, Local 715 filed a motion with the Board,stating that: (1) Due to the introduction of modern methods in theoil industry, the number of employees in the bargaining unit hassteadily declined, and has now reached the point that it is not feasiblefor these employees to maintain a separate local; (2) another localof the International Union, Local 826, which is located in the samegeneral area, and whose members are employed in similar work, hasexpressed its willingness to represent the employees in the bargainingunit represented presently by Local 715, and the members of Local 826have voted to accept these employees, along with the contract andresponsibilities of Local 715; (3) a majority of the membership ofLocal 715' has voted in favor of such a merger; and (4) the Inter-national Union has granted its approval to this merger. Local 715requests that its certification be amended by substituting the name ofLocal 826, International Union of Operating Engineers, AFL-FIO,for its own.On October 5, 1961, the Employer filed a brief in oppo-sition to the motion to amend.From the foregoing, and the entire record, it appears that thechanges contemplated by Local 715 are not simple administrative orstructural changes.There is no indication that the changes are de-signed to insure to the employees presently represented by Local 715a continuity of their present organization or representation.Rather,it appears that the change would result in a complete loss of the iden-tity of Local 715, and the substitution of a new and different local1 52 NLRB 880.2 The appropriate unit, as set forth in the Board'sDecision and Order is: "all em-ployees of the Company engaged upon the latter's properties in the McElroy and SandHills pools,excluding administrative,technical,clerical, and all supervisory employees"The current contract,effectiveMarch 2, 1961,recites the unit as:"all employees ofGulf Oil Corporation in the McElroy Pool and in the area known as 'Sand Hills Pool,'except clerical,supervisory,administrative,technical and plant patrols Herein called Local 715.4Not all of the employees in the bargaining unit are members of Local 715.135 NLRB No. 24. GULFCOAST TRANSIT COMPANY185union as representative of the employees in the unit for which Local715 was certified.From this, it is clear-that the allegations containedin Local 715's motion constitute an attempt to raise a question con-cerning representation.Local 715 requests that we resolve this allegedquestion concerning representation by amending the certification. TheAct and the Board's policy, however, require that such matters bedetermined through a petition and secret ballot of the employees con-cerned.'Accordingly, we find 8 the motion to amend the certificationwithout merit.[The Board denied the motion.]MEMBERS LEEnoM and BROWN took no part in the consideration ofthe above Decision and Order.B See RM.Holling8head Corporation,111 NLRB 840;Gulf Oil Corporation,109 NLRB861 ;Weatherhead Company of Antwerp,106 NLRB 1266;Wagner Electric Corporation,91 NLRB 220 Cf.National Carbon Company, a Division of Union Carbide and CarbonCorporation(Edgewater Works),116 NLRB 488.6 Chairman McCulloch concurs in the result because the facts presented by the motionand opposition leave some doubt as to whether the merger and change of bargaining repre-sentative from one local union to another actually reflect the desire of a majority ofemployees in the represented unit.Gulfcoast Transit CompanyandNational Maritime Union ofAmerica,AFL-CIO.Case No. 12-CA-2010. January 12, 1962DECISION AND ORDEROn October 18, 1961, Trial Examiner George A. Downing issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and is engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter, the Respondent and the NationalMaritime Union filed exceptions to the Intermediate Report and sup-porting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.135 NLRB No. 25.